Title: To Thomas Jefferson from Vergennes, 25 May 1785
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



Versailles le 25 May 1785.

J’ai l’honneur de vous envoyer, Monsieur, une Ordonnance que le Roi a rendue en dernier lieu, pour rappeller et renouveller les défenses du Port d’armes, des épaulettes et cocardes, aux chasseurs, heiduques, Négres et à tous autres domestiques, gens de livrée et personnes sans état; Sa Majesté m’a ordonné, Monsieur, de vous faire part de cette nouvelle ordonnance, qui ne fait que confirmer les dispositions des précédentes sur cette matiere, et de vous engager à tenir la main à ce qu’elle soit observée par les domestiques et gens de livrée de votre Maison. Je vous prie aussi, Monsieur, de vouloir bien la participer aux personnes de votre Nation qui sont actuellement à Paris où qui pourront y venir, afin qu’elles  soient averties de l’Obligation de se conformer aux dispositions du nouveau Réglement.
J’ai l’honneur d’être trés parfaitement, Monsieur, Votre trés humble et trés Obéissant Serviteur,

De Vergennes

